i
 i                                                                      ~,F
 .i    .A   r                                        ...

 t?
  u)                                               .._.
                                                      :...*
 “9
‘~i-                 OFFICE   OF   THE    ATTORNEY            GENERAL     OF   TEXAS
ill.
” IQ                                          AUSTIN
‘--G..ILD c. MAN”
   17?2ODII”
           Ge*L”.L




                Rcmorablq ,lohn D. R6ed
                Qammirrien6r BuPhu et Labor            8tatbtioo
                Allatan, Tort&r




                                                                   Bids weI- tf&eA
                                                               the owtraot v&n
                                                              on a monthly buir,
                                                              4 rats or $123.00
                                                           ent va8 oontinued un-

                                         6 nmlth     95 SeptefilbeP      I?, Y8M   ad-
                                      murt be t&n     for the mmwal
                                     aozltraut sa ~aooPd4Aa~etith B6a-
                                     atr of fihe 48th Legir3Mur8,~ Oa
                                     this Dspartxnsat mqu6at.d   th6
                     Eward of Cnntrol to maum such needed rpaoo
                     awmrdlag to thr provislans of that bill.      Dur-
                     ing-th8t Mm,    EwwevaP,  thb Pa     rroabsrfJb%U
                     for spaoe Ln the TribuneBuild fc for th6 rcmth
                     of Bepteualacsr
                                  vas presented to the Board of Con-
                     trol for ~pp&‘oVSl but VILI X’6tWA%d t0 this De-
                     partmeat by &8aron,of rour opln%onr IYor. 05427,
                     05565, m%-l05578.
Honorable     John. D. Reed, Page 2



              %ll          you please        advise or   me vhothm
      not    th88@        opinims      appl       duo
                                                 in     our   0884,              to
      the f%Ct that   CUP l’6At& I 8@tWBS8At Y-%1)0A a
      monthly baeie   inetsad  of for a epeolflod
      p4rlod  of timer ”

            Swate    Bill    Ho, 266, Chapter 258 of the Regular
Seerion   of the 48tb Legielature       vlth rsepeot      to offi
epaoe fop stats       Snoisa Or departmAte        dose 8p~l~ to MA-
W    8g P a eBeAb lx
                   “sf*tlng    Up o Ath elYeo tir ede* o f th ea o t
vher e  luoh a@WtWAt       i8 UpOA 8 8lOAthly    b&818, 88 V.11        88
to leaee Pgreevmnts       rxtmding    one peer   or mom.       Tbe pur-
pO8f3 Of the Act Vat8 to FoQUire       a11 PSntd8     for   the   State
to be made ia the -er           thslwla poizlted out.

           ml8  18 a categorloal  M8Y6F    to  your queetion,
but in the li@t    of your hill 8t8tHi@nt    YOU am   perhap
more oonoemed   with tho further  questian    of vhether    or
not the rquhw monthly rental bill      fop the BOAth of Sep-
ttaeber should be approved and paid,

                Ye have bsretofore     held that under ths trme      of
Senate     Bill   no. 266 all   existFag    contraote  for lpaoe oovered
;&he       Aat vere void--thzst     Is,   tmW.nst~d--u    ok Septsmbsr  1,
           See opinlms     lo.  O-5427 md Ao. O-557 % rsfermd        to in
pow’lot      ter.

           It therefore   beoaas nooaeea~ for mob wncrlse
and departawnts   to obt8iA new rental OP lseee oontracite sf-
fectlve  September 1, 1943.

              It     is well eettlsd that no 1iabilitJ   a&a be ore&ted
against the state          oxoept vhm it la inawred    under acme pre-
erie tbg     lsr.      (see Ft. Worth Csval~   Olub ve. Sh*ppard,   125
Tsx. 339, 8)         S.U. (26) 660.)
                    CA septmlbsr            1, 1943, t&m%V18 no prr-exi8tlA&J
lav other L               Wnate Ml1           Zlo. 266 by vhiah euch llabillty
for   mAt41     rpsco       fop     St&t*     a@~olse         4~d   departsmAt        sould
be lncwred.
E

    4

    %

    P